DISMISS; and Opinion Filed November 10, 2015.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00639-CV

     VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
                   HOUSTON USA, L.L.C., Appellants

                                               V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04688

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Brown, and Schenck
                                    Opinion by Justice Schenck

       By order of September 23, 2015, we granted appellants’ counsel’s motion to withdraw.

Because a corporation may only appear through an attorney, we directed appellants in that same

order to file a notice designating new counsel within thirty days. See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam).              We cautioned

appellants that failure to timely obtain new counsel would result in dismissal of the appeal

without further notice.     To date, however, appellants have not designated new counsel or
otherwise communicated with the Court regarding the appeal. Accordingly, we dismiss the

appeal.




                                               /David J. Schenck/
                                               DAVID J. SCHENCK
                                               JUSTICE


150639F.P05




                                         –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VILLAGE CRESTMONT HOUSTON                           On Appeal from the 191st Judicial District
USA, L.L.C. AND WEST CRESTMONT                      Court, Dallas County, Texas
HOUSTON USA, L.L.C., Appellants                     Trial Court Cause No. DC-14-08108.
                                                    Opinion delivered by Justice Schenck.
No. 05-15-00639-CV         V.                       Justices Lang-Miers and Brown
                                                    participating.
JOSE J. GAITAN, INDIVIDUALLY AND
D/B/A EC & J REMODELING &
PAINTING, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Jose J. Gaitan, Individually and d/b/a EC & J Remodeling &
Painting recover his costs, if any, of this appeal from appellant Village Crestmont Houston USA,
L.L.C. and West Crestmont Houston USA, L.L.C.


Judgment entered this 10th day of November, 2015.




                                              –3–